       Case 2:18-cv-00611-DMC Document 34 Filed 09/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KELLY MARIE BARNES,                               No. 2:18-CV-0611-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brought this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Final judgment was entered on August 8, 2019. Pending before the Court is plaintiff’s counsel’s

21   motion for attorney’s fees. See ECF No. 30. Pursuant to Eastern District of California Local

22   Rule 230(g), the hearing scheduled for September 16, 2020, at 10:00 a.m., before the undersigned

23   in Redding, California, is hereby taken off calendar and counsel’s motion for attorney’s fees is

24   submitted on the record and briefs without oral argument.

25                  IT IS SO ORDERED.

26   Dated: September 2, 2020
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
